Citation Nr: 0002987	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-26 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left knee 
disorder, claimed as secondary to the veteran's service-
connected right knee disorder.  

2. Entitlement to a rating in excess of 10 percent for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.  He also had active duty for training from June 
11, 1994, to June 25, 1994, as a member of the Pennsylvania 
Air National Guard.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1997 rating decision in 
which the RO service connected the veteran for a right knee 
disorder.  The disorder was assessed as 10 percent disabling, 
with an effective date from August 1996.  The veteran filed 
an NOD in June 1997, and the RO issued an SOC the following 
month.  The veteran submitted a substantive appeal in August 
1997.  In October 1997, the veteran testified before a 
hearing officer at the VARO in Philadelphia.  Supplemental 
Statements of the Case (SSOC) were issued in December 1998 
and February 1999.  

The Board is cognizant that the veteran was denied service 
connection for a left knee disorder, as secondary to his 
service-connected right knee disorder, in a February 1999 
rating decision.  In March 1999, the veteran submitted two 
statements to the RO, which were reported by his 
representative, in an attached cover letter, as an NOD with 
respect to the above noted February 1999 decision.  This 
material was forwarded by the RO to the Board, and received 
in June 1999.  The additional issue of secondary service 
connection for a left knee disorder is discussed in the 
Remand section of this decision.  

Furthermore, the above noted statements dated in March 1999 
also included contentions by the veteran with respect to his 
claim on appeal for a higher rating for his right knee 
disorder.  These statements were not considered by the RO.  
An appellant who submits pertinent evidence within 90 days 
after notice of certification of the appeal to the Board has 
a right to have such evidence considered initially by the RO 
unless that right is waived.  See 38 C.F.R. § 20.1304 (1999).  
In this instance, the Board accepts the veteran's statements 
as having been timely filed, given that the record does not 
indicate that he or his representative was notified by letter 
of the certification of his appeal.  We also find that the 
veteran's statements with respect to his appeal before us are 
not pertinent, given that the statements simply reiterate 
previously made contentions.  Thus, to remand for 
consideration of this evidence by the RO and for the issuance 
of an additional SSOC would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

We also observe that, in an SSOC issued by a Decision Review 
Officer in February 1999, an issue as to entitlement to a 
convalescence rating under 38 C.F.R. § 4.30 was discussed.  
That issue does not appear to have been fully developed on 
appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in September 1996, the veteran was found 
to suffer from degenerative changes in his right knee, and 
to exhibit mild medial lateral ligamentous laxity.  


3. During an October 1997 personal hearing, the veteran 
reported that he could just be standing and his right knee 
would give way, but he was not sure whether the 
instability was the result of an involuntary reflex due to 
pain. 

4. A physical therapy treatment report from the VA Medical 
Center (VAMC) in Wilkes-Barre, dated in February 1998, 
noted a lack of laxity in the medial collateral and 
lateral collateral ligaments of the veteran's right knee.

5. A VA radiographic study, dated in March 1998, revealed 
osteoarthritic changes in both the veteran's knees.

6. Upon VA examination in November 1998, the examiner 
reported that radiographic findings had revealed 
significant osteoarthritic changes in all three 
compartments of the veteran's right knee, that range of 
motion of the right knee was 0-105 degrees, and that the 
veteran did not exhibit "recurrent dislocation or 
subluxation".  

7. There is an approximate balance of positive and negative 
evidence as to whether the veteran's right knee disorder 
evidences additional functional loss and pain as a result 
of flare-ups.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for an evaluation of 20 percent 
for a right knee disorder, from August 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.400(b)(2)(i), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003-5010 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records, to include 
those associated with his reserve service in the Air National 
Guard, discloses no complaints or findings referable to a 
right knee disorder.  On review of the claims file, it 
appears that the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the RO 
in August 1996, in which he filed a claim seeking service 
connection for a right knee disorder.  In an accompanying 
statement submitted with his application, the veteran 
reported that he had been deployed to Eielson Air Force Base, 
Alaska, in June 1994 for active duty for training with the 
Pennsylvania Air National Guard.  During this period, he 
averred, he incurred a twisting injury to his right knee.  
The veteran noted that he then believed the pain would 
resolve itself, but it had instead worsened.  

Upon his return to Pennsylvania, the veteran reported that he 
sought treatment at the 111th Tactical Air Command (TAC) 
medical clinic and was told to seek medical treatment from 
his own physician.  Thereafter, the veteran indicated that he 
was diagnosed with a torn cartilage of the right knee, for 
which he underwent surgery, and this led to his eventual 
retirement from the Philadelphia Fire Department.  
Furthermore, the veteran indicated that right knee pain had 
made it impossible for him to jog, thus causing his weight to 
increase and making it difficult for him to meet the height-
weight physical standards of the Air National Guard.  

Thereafter, the RO received Police & Fire Medical Association 
medical records, dated from July 1994 to March 1995.  In 
particular, a July 1994 treatment record noted the veteran's 
complaint of problems with his right knee, although there was 
no specific report of trauma.  He was noted to be a runner, 
and as having had increased discomfort over the previous 
several weeks.  An associated radiographic study revealed 
some degenerative changes in the right knee, with early 
calcification of the medial and lateral menisci.  In December 
1994, the veteran underwent an arthroscopic debridement of 
the medial and patellar compartments.  Post-operative 
findings revealed a torn and degenerated right medial 
meniscus, degenerative arthritis of the medical compartment, 
and chondromalacia patellae.  A treatment record, dated in 
February 1995, noted that the veteran had some clicking and 
mild discomfort in his right knee.  The examiner noted that 
the degenerative changes evident in the knee would probably 
become a problem for him in the future.  

In September 1996, the veteran was medically examined for VA 
purposes.  He reported experiencing right knee pain since his 
injury in 1994, and that it was becoming progressively worse.  
The veteran reported that his right knee did not swell, but 
that it did give out from time to time, and that he had just 
had a severe fall a few days before.  He indicated that 
prolonged standing, walking, climbing, and/or cold damp 
weather made his right knee pain worse.  On clinical 
evaluation, the right knee was nontender and nonswollen.  The 
patella was mobile, and there was mild crepitus just above 
the knee cap.  Range of motion was from 0-100 degrees.  There 
was mild medial lateral ligamentous laxity.  The examiner's 
diagnosis with respect to the right knee was post-operative 
medial meniscectomy, degenerative joint disease, and medial 
lateral laxity.  

In March 1997, the veteran submitted a number of documents to 
the RO to reflect that he had been on active duty for 
training during the time period in which he claimed he 
damaged his right knee.  In particular, a statement from 
Chris Walters, Pennsylvania Air National Guard Fire Chief, 
dated in March 1997, noted that the veteran had been on 
active duty from June 11, 1994, to June 25, 1994, at the 
Eielson Air Force Base.  Additional records noted the 
veteran's deployment to Eielson Air Force Base during the 
dates in question.  

In an April 1997 rating decision, the RO denied the veteran's 
claim for service connection for a right knee disorder.  In 
its decision, the RO noted that there had been a lack of 
evidence showing that the veteran had sustained his right 
knee injury while on active duty for training.  Thereafter, 
in a May 1997 decision, the Director of the Compensation and 
Pension Service reversed the RO's decision, on the basis of 
difference of opinion pursuant to 38 C.F.R. § 3.105(b), and 
granted the veteran service connection for his right knee 
disorder.  In particular, the Director found the veteran's 
statement regarding the circumstances of his injury to be 
unrebutted by other evidence.  The veteran's disability was 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, for recurrent subluxation or 
lateral instability of the right knee, effective from August 
23, 1996.

Subsequently, the veteran, through his representative, 
initiated an appeal as to the assigned disability rating.

In October 1997, the veteran testified before a hearing 
officer at the VARO in Philadelphia.  He reported the history 
with respect to his injury, and stated that his right knee, 
in one instance, had been drained of fluid.  The knee was 
also reported to have been injected with a shot of Cortisone 
at that time.  In addition, the veteran reported that he wore 
a "kneeaprin" sleeve on his knee if he was going to do 
something active, that he was taking Clinoril, and that his 
right knee disorder restricted him from running due to pain.  
With respect to driving an automobile, the veteran reported 
that his right knee bothered him when he had to drive long 
distances, and that he used the cruise control function to 
take pressure off his right knee.  Furthermore, he testified 
that, if he sat for a long period of time, his right knee 
became stiff.  He also indicated that he had problems going 
up and down stairs, and that his knee was unstable with 
weight.  With respect to the instability, the veteran 
reported that sometimes his right knee gave out three times a 
day, and in other instances it would not give out for a week.  
He indicated that he could just be standing and his knee 
would give way, although he wasn't sure if the unstableness 
in his right knee was the result of an involuntary reflex due 
to pain.  When asked about the knee's instability from side 
to side, the veteran reported that he had never really 
noticed because of the speed in which his right knee would 
give out.  

In February 1998, the RO received medical records from the VA 
Medical Center (VAMC) in Wilkes-Barre, dated from August 1997 
to January 1998.  In particular, a radiographic study of the 
right knee, dated in August 1997, revealed chondrocalcinosis 
laterally with degenerative arthritic changes.  Treatment 
records, dated from August to October 1997, noted the 
veteran's right knee as being puffy and warm.  A magnetic 
resonance imaging (MRI) scan of the right knee, dated in 
November 1997, revealed intrinsic degeneration involving the 
anterior horn of the lateral, and posterior horn of the 
medial, menisci without evidence of tear.  There were also 
findings compatible with a Baker's-type cyst.  An orthopedic 
consultation, dated in January 1998, noted that the veteran 
was suffering from intermittent buckling.  He was also 
reported to have occasional effusion of the right knee, and 
the joint was noted to have been drained in one instance.  On 
clinical evaluation, the veteran's right knee exhibited a 
good range of motion with no increased fluid.  

In November 1998, the veteran underwent VA medical 
examination.  The examiner noted the history with respect to 
the right knee.  It was reported that, following the 
veteran's arthroscopic surgery in December 1994, his right 
knee had gotten better for a period of time, but then had 
become painful and stiff with occasional giving way and 
locking, but without fatigability, lack of endurance, 
weakened movement, or incoordination.  The veteran complained 
of chronic pain which was worsened by going up and down steps 
and carrying objects.  He also indicated that he could walk 
about a mile, with some discomfort in the right knee.  The 
examiner estimated that, during a flare-up, the veteran's 
functional impairment would rise by about 20 to 30 percent 
above the baseline.  It was also noted that the veteran did 
not have any episodes of recurrent dislocation or 
subluxation.

On clinical evaluation, the veteran had a normal gait, and 
his right knee exhibited mild swelling and synovial 
thickening.  Patellar tap was negative, and there was an 
active range of motion from 0-105 degrees.  The veteran was 
noted to complain of pain after flexion of his knee to 95 
degrees.  He had significant joint line tenderness, both at 
the medial and lateral joint lines.  Lachman's and McMurray's 
tests were negative.  Radiographic studies of the right knee 
revealed significant osteoarthritic changes in all three 
compartments, with the worst being in the medial compartment.  
The examiner's impression was right knee post-traumatic 
osteoarthritis with osteochondral lesion with chondromalacia, 
and history of medial meniscus tear.  

In a December 1998 SSOC, the veteran's disability rating for 
the right knee disorder was continued as 10 percent 
disabling.  The RO determined that rating the veteran's 
disability under DC 5257 was no longer warranted, given the 
lack of recurrent dislocation or subluxation found during the 
November 1998 VA examination.  The veteran's disability was 
subsequently rated under DC 5010, for traumatic arthritis.  

In January 1999, the RO received additional VAMC Wilkes-Barre 
medical records, dated from January 1998 to December 1998.  
These records noted the veteran's complaints and treatment 
for right knee pain, the result of degenerative joint 
disease.  A physical therapy treatment report, dated in 
February 1998, noted that the medial collateral and lateral 
collateral ligaments did not exhibit any laxity.  There was 
also a negative anterior and posterior drawer sign.  A 
radiographic study, dated in March 1998, revealed minimal 
narrowing of the joint space of the medial compartment areas 
of both knees, more so on the right.  There were also small 
hypertrophic spurs at the medial aspects of both knees, also 
more on the right, due to osteoarthritic changes.  There was 
no evidence of fracture, dislocation, or subluxation.  An 
operation report, dated in April 1998, noted the veteran as 
undergoing an arthroscopic lavage of the right knee, 
debridement of the right knee, and partial medial 
meniscectomy.  

Thereafter, in a VA Form 8 (Certification of Appeal), dated 
in April 1999, the veteran's appeal was certified to the 
Board.  In June 1999, the Board received two statements from 
the veteran, dated in March 1999, which were forward by the 
RO.  The veteran reported previously made contentions, in 
particular, that his right knee was chronically painful and 
unstable, that he was restricted in his physical activities 
because of his right knee, and furthermore that he had 
difficulty driving long distances because of right knee pain.   

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim, which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right knee 
disorder is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's right knee disorder has assigned to it a 10 
percent rating under 38 C.F.R. § 4.71a, DC 5010, for 
arthritis due to trauma based on X-ray findings.  Under DC 
5010, the veteran's disability is rated analogously to DC 
5003, "Arthritis, degenerative."  Under this regulatory 
scheme, evaluations are based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the criteria for a compensable 
evaluation for limitation of motion are not met, a 10 percent 
evaluation is assigned for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is no evidence of limitation of motion, a 
10 percent evaluation is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent evaluation is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and evidence of occasional 
incapacitating exacerbations.

A review of the evidence indicates that the veteran has 
complained of chronic pain in his right knee.  On VA 
examination in September 1996, he was noted to exhibit mild 
medial lateral ligamentous laxity.  During his personal 
hearing in October 1997, the veteran reported that he could 
just be standing and his right knee would give out, but he 
was not sure whether the instability was the result of an 
involuntary reflex due to pain.  When asked about the knee's 
instability from side to side, the veteran reported that he 
had never really noticed.  A physical therapy treatment 
report, dated in February 1998, noted that the medial 
collateral and lateral collateral ligaments did not exhibit 
any laxity.  A subsequent radiographic study, in March 1998, 
revealed osteoarthritic changes in both the veteran's knees.  
On VA examination in November 1998, the examiner reported 
that radiographic findings had revealed significant 
osteoarthritic changes in all three compartments of the right 
knee, the worst in the medial compartment.  Range of motion 
of the right knee was 0-105 degrees, and the examiner noted 
that the veteran did not exhibit "recurrent dislocation or 
subluxation."  

As noted above, the veteran currently shows limitation of 
motion of the right knee, but not to a compensable degree 
under DC 5260 or DC 5261 for limitation of flexion and 
extension, respectively.  Therefore, a 10 percent rating is 
assigned under DC 5010/5003 for each major joint affected by 
limitation of motion, in this instance, the veteran's 
service-connected right knee.  

Nevertheless, our inquiry does not end there.  As noted 
above, the veteran contends that his right knee disorder 
affects his ability to function in his daily life.  We are 
aware that the veteran's right knee evidences significant 
degenerative changes, swells, and reportedly gives way in 
addition to restricting the veteran's ability to walk or run 
due to pain.  In this regard, the Board has considered the 
applicability of the precedential judicial decision in DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995), wherein the Court held 
that a particular diagnostic code which rates on the basis of 
range of motion must be applied in conjunction with 38 C.F.R. 
§§ 4.40, 4.45, and the effects of pain and other symptoms on 
use, and of flare-ups, must be taken into account in rating 
the disability.  As to degenerative arthritis, DC 5003 rates 
not only on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but also as to pain when limitation of motion is 
not demonstrated.  In this instance, limitation of motion of 
the veteran's right knee has been demonstrated, but not to a 
compensable degree.  Thus, it is clear that the DeLuca 
holding, and the VA regulations cited therein, apply in the 
present case.  

In considering the DeLuca analysis in our decision, we 
observe, as was noted above, that, during the November 1998 
VA examination, the examiner estimated that, during a flare-
up, the veteran's functional impairment would rise by about 
20 to 30 percent above the baseline.  While no specific 
report of a "flare-up" has been documented, many of the 
veteran's complaints regarding his right knee, including his 
testimony under oath, reflect reports of what we believe can 
best be characterized as flare-ups, to include buckling or 
giving-way of the right knee, increased effusion into the 
right knee joint, and an increase in pain when attempting to 
walk or jog.  

Therefore, when we consider the veteran's consistent, 
credible complaints, combined with the objective evidence, 
both clinically and on X-rays, of abnormality in the right 
knee, there is sufficient evidence for us to invoke the 
doctrine of reasonable doubt.  When, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Having reviewed the record, the Board concludes that 
the particular facts of this case warrant the application of 
the reasonable doubt doctrine.  Granting the veteran the 
benefit of the doubt, the Board finds that, given an increase 
in functional loss and pain when flare-ups do occur, and 
taking into consideration sections 4.40 and 4.45, the 
veteran's right knee disability is more appropriately rated 
as 20 percent disabling.  Furthermore, in increasing the 
veteran's right knee disorder to 20 percent, we find this 
evaluation is more on a par with the maximum allowable 
rating, 20 percent, for dislocation of a semi-lunar 
cartilage, with frequent episodes of locking, pain, and 
effusion into the joint, under DC 5258.

The Board has also considered whether the veteran's right 
knee would warrant a higher disability rating if separately 
rated under a specific or analogous diagnostic code.  We note 
that knee injuries may be assessed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  However, a review of the 
evidence does not reflect that the veteran's right knee 
exhibits ankylosis, recurrent subluxation, limitation of 
flexion or extension, malunion of the tibia or fibula, or 
genu recurvatum (hyperextension of the knee joint).  

We also recognize that the Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

In view of the Court's holding in Fenderson, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  As noted above, 
the veteran submitted his claim for a right knee disorder in 
August 1996.  Upon reviewing the longitudinal record in this 
case, we find that, at no time since the filing of the 
veteran's claim for service connection, has his right knee 
disorder been more disabling than as currently rated under 
the present decision.


ORDER

A 20 percent evaluation for a right knee disorder, effective 
from August 1996, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

In a decision entered in February 1999, the veteran was 
denied service connection for a left knee disorder, claimed 
as secondary to his service-connected right knee disorder.  
Subsequently, in March 1999, the veteran submitted an NOD 
with respect to that determination.  See Introduction, supra.  
The RO has not issued an SOC to the veteran with respect to 
this issue.  In situations such as this, the Court has held 
that the Board should remand, rather than refer, the matter 
to the RO for the issuance of an SOC.  See, e.g., Manlincon 
v. West, 12 Vet.App. 238, 240-41 (1999).

Thus, on remand, the RO should reexamine this claim to 
determine whether additional development or review is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO should prepare an SOC in accordance with 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal, or the NOD is withdrawn.  See 
38 C.F.R. § 19.26 (1999).  If, and only if, a timely 
substantive appeal is received, then the claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (1999).

For the reasons stated, this issue is REMANDED to the RO for 
the following action:

	The RO should reexamine the veteran's 
claim for service connection for a left 
knee disorder, claimed as secondary to 
his service-connected right knee 
disorder, to determine whether 
additional development or review is 
warranted.  If no preliminary action is 
required, or when it is completed, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the 
matter is resolved by granting the 
benefits sought on appeal, or the NOD is 
withdrawn.  However, the claim should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

